Citation Nr: 0601491	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-28 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to August 19, 2002, 
for the grant of dependents education assistance (DEA) 
benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant's mother and sister




ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The deceased veteran had honorable active service from 
October 1966 to October 1968.  The appellant is the veteran's 
son. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 15, 2003 letter determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

By a May 3, 2001 rating decision, the RO awarded the veteran 
a total rating for post-traumatic stress disorder and basic 
eligibility for Dependents' Educational Assistance (DEA), 
both effective May 23, 1991.  The RO notified the veteran of 
the permanent and total disability rating by letter issued on 
August 30, 2001.  That letter also advised the veteran that 
entitlement to Dependent's Educational Assistance (Chapter 
35) had been granted effective May 23, 1991.  He was advised 
that his dependents may be eligible for DEA.  A pamphlet 
which explained the program, and VA Form 22-5490, Application 
for Survivors' and Dependents' Educational Assistance, to 
make a claim, were provided.

For good cause shown, the appellant was unable to attend the 
September 23, 2005 Travel Board hearing before the 
undersigned Veterans Law Judge sitting in Detroit, Michigan.  
However, the appellant's contentions were advanced by his 
sister and his mother under oath or affirmation.  In that 
regard, the appellant submitted a signed waiver of RO 
consideration of additional evidence submitted at the 
hearing.  The waiver specified that it was applicable to 
documents and testimony submitted and provided on September 
20 - 22.  


FINDINGS OF FACT

1.  A May 3, 2001 rating decision awarded the veteran a 
permanent and total disability rating for PTSD, retroactively 
effective from May 23, 1991, and awarded basic eligibility 
for Dependents' Educational Assistance effective from May 23, 
1991.  Notice of these determinations was provided by letter 
issued on August 30, 2001.  

2.  The appellant, the veteran's son, did not apply for DEA 
benefits within one year of the May 3, 2001 rating decision 
that awarded a permanent and total disability rating.  The 
veteran died of a service-connected disability on April 20, 
2003.  

3.  On April 21, 2003, the RO received a VA Form 21-674, 
Request for Approval of School Attendance, for the period 
from August 1991 to April 1992, dated April 8, 2003.  The RO 
notified the then deceased veteran by letter dated April 23, 
2003 that the appellant was over the age limit to qualify for 
benefits.  

4.  The RO received the appellant's VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance, on August 19, 2003. 

5.  The appellant elected May 23, 1991 as the beginning date 
for his Dependents' Educational Assistance eligibility, the 
effective date of the veteran's award of a permanent and 
total disability rating.  The RO assigned the more favorable 
eligibility date of May 5, 2001, characterized as the date of 
the veteran's notice of the assignment of a permanent and 
total rating retroactively effective from May 23, 1991.


CONCLUSION OF LAW

The requirements for an effective date earlier than August 
19, 2002, for a grant of entitlement to dependents' 
educational assistance under the provisions of Title 38, 
Chapter 35, United States Code, have not been met.  38 
U.S.C.A. §§ 3500, 3501, 3510, 3511, 3512, 5103(a), 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.400, 21.3041 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was provided VCAA notice as 
required by 38 U.S.C.A. § 5103(a).  However, such notice is 
not required in this case because the Board finds that it is 
the law in this case, and not the evidence, that is 
dispositive.  The evidence is not in dispute.  An opinion 
from the VA General Counsel has held that the VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim, or required to develop 
evidence to substantiate a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that when there is an 
error in the VCAA notice, or in this case the absence of the 
VCAA notice, there is no prejudice to a claimant as a result 
of the error if the benefit sought could not possibly have 
been awarded as a matter of law.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 116 (2005) ("This Court has held that an 
error is nonprejudicial where the benefit sought could not 
possibly have been awarded as a matter of law.")  The Board 
also notes that the Court has held that "strict adherence 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in the Court's 
unnecessarily imposing additional burdens on the BVA and DVA 
with no benefit flowing to the veteran."  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board 
finds that no further action is necessary with respect to the 
VCAA since it is the law, and not the evidence, that is 
dispositive in this case.


Entitlement to an effective date prior to August 19, 2002, 
for the grant of dependents education assistance (DEA) 
benefits based on the veteran's award of a permanent and 
total disability rating.

The pertinent facts of this case are not in dispute.  The 
appellant is the son of the deceased veteran.  He was born on 
September [redacted], 1973.  It is the appellant's contention that 
Dependents' Educational Assistance (DEA) benefits are payable 
retroactive to the effective date of the veteran's permanent 
and total disability rating, May 23, 1991.  The appellant did 
not apply for DEA benefits within one year of the May 3, 2001 
rating decision which assigned a permanent and total 
disability rating to the veteran.  The appellant attended 
school from 1991 to 1992.  The veteran died April 20, 2003 
due to service-connected disabilities.  The appellant was not 
then in school.  



Law and Analysis

Basic eligibility for Chapter 35 benefits is established in 
one of several ways.  38 U.S.C.A. §§ 3500, 3501(a)(1)(A)(i) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021(a)(1)(i) (2005).  Dependents of a veteran with 
service-connected total disability permanent in nature are 
entitled to receive educational assistance subject to the 
provisions of chapter 35, Title 38, United States Code.  38 
U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2005).  In 
relevant part, the Board notes that a child or surviving 
spouse of a veteran will have basic eligibility for such 
benefits where the veteran was discharged under other than 
dishonorable conditions, or died in service; and had a 
permanent and total service-connected disability; or a 
permanent and total disability was in existence at the date 
of the veteran's death; or where the veteran died as a result 
of a service- connected disability.  38 U.S.C.A. §§ 3500, 
3501; 38 C.F.R. § 3.807(a).  The record confirms that the 
appellant is the veteran's son, that the veteran had 
honorable active service, and that a May 3, 2001 rating 
decision awarded a permanent and total rating retroactively 
effective from May 23, 1991, and established basic 
eligibility for Chapter 35 benefits retroactively effective 
from May 23, 1991.  Evidence of record also establishes the 
appellant was born on September [redacted], 1973, and turned 18 years 
of age on September [redacted], 1991.  

Under 38 C.F.R. § 21.3041(a) (2005), the basic beginning date 
of a child's eligibility for educational assistance is 
normally the date the child reaches age 18, or the date of 
the child's successful completion of secondary schooling, 
whichever occurs first.  Eligibility for Chapter 35 benefits 
further requires, however, that the appellant must not reach 
his 26th birthday on or before certain events, including the 
date of the veteran's death.  38 C.F.R. § 21.3040(c) (2005).  
The Board has carefully reviewed the record, and notes that 
it is undisputed that the appellant reached his 26th birthday 
on September [redacted], 1999, prior to the veteran's death on April 
20, 2003, and prior to the date of notification of the 
permanent and total disability rating by the RO on August 30, 
2001.  38 C.F.R. § 21.3041(b)(2)(ii).  

However, the basic ending date for eligibility for 
educational assistance under Chapter 35 may also be tolled, 
in certain situations.  Under 38 C.F.R. § 21.3041(d) (2005), 
the ending date for eligibility for educational assistance 
may be modified for up to eight years beyond the qualifying 
event, but in no case beyond the date the child reaches age 
31.  In order to modify the ending date, however, the 
qualifying event must also occur between the time the child 
reaches age 18 and when the child reaches age 26, and not 
thereafter.  38 C.F.R. § 21.3041(d).  In this case, the basic 
ending date for eligibility for educational assistance can be 
modified because the effective date of the permanent and 
total rating of the veteran occurred prior to the appellant's 
twenty-sixth birthday.  Therefore, the ending date can be 
modified eight years from the effective date of the permanent 
and total rating (May 1991) or the date of notification of 
the permanent and total rating (August 2001), whichever is 
more advantageous.  38 C.F.R. § 21.3041(d)(1); see also 38 
U.S.C.A. § 3512.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).  
Except as provided in subsections (b) and (c), effective 
dates relating to awards under chapters 30, 31, 32, and 35 of 
this title or chapter 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. § 5113.  The RO 
received the appellant's application for Survivors' and 
Dependents' Educational Assistance (DEA) benefits on 
August 19, 2003.  Thus, the earliest date of entitlement to 
DEA benefits cannot be more than one year prior to his 
application for benefits, August 19, 2002, or the decedent's 
death in April 2003.  

It appears from the record, the appellant filed for DEA 
benefits prior to the veteran's death as shown in an April 
23, 2003 determination.  That letter determination informed 
the veteran's survivors (it was addressed to the decedent) 
that the appellant (son) was not eligible for DEA benefits 
because he was over the age limit to qualify for benefits.  
The appellant avers that it is unfair to deny him benefits 
now, when the veteran and his family were basically unaware 
of their DEA entitlement.  As discussed in the introduction, 
VA notice letter dated August 30, 2001 fully notified the 
veteran of his entitlement to DEA benefits and that of his 
dependents.  The Board notes that the earlier claim of 
entitlement to DEA benefits, received on August 19, 2003, is 
based on the effective date of the award of the permanent and 
total disability rating and the date of the notice letter to 
the veteran, not the date of the veteran's death which is 
later.  

As discussed above, the appellant filed for DEA on August 19, 
2003.  By VA letter in August 27, 2003, the RO informed the 
appellant that he may be eligible to receive benefits for an 
approved program of education or training under the 
Dependents' Educational Assistance Program.  The letter of 
election also explained the eligible options, in addition to 
informing the appellant that VA can pay benefits for no more 
than one year before the application was received.  The 
election letter also advised the appellant to select one of 
two dates, May 23, 1991 (date of veteran's claim) or May 5, 
2001, (the date of the permanent and total disability rating 
decision), or any date between those two dates for his DEA 
eligibility to begin.  The letter also apprised the appellant 
that because his application was received on August 19, 2003, 
VA could only pay back one year from that date.  The letter 
also explained that the appellant had 8 years from the date 
he chose to use his education benefits.  In addition, the 
election letter apprised the appellant that benefits could 
not be paid for schooling pursued prior to the date chosen.  
By facsimile on August 28, 2003 the appellant chose the 
earlier date of May 23, 1991 as the date to begin his 
eligibility, however, the RO assigned the more favorable 
eligibility date of May 5, 2001.  

The Certificate of Eligibility dated September 15, 2003 
apprised the appellant that he was entitled to benefits for 
an approved program of education and training under the 
Dependents' Educational Assistance Program.  He had 45 months 
and zero days of full-time benefits.  The letter apprised him 
that he could use the benefits before May 5, 2009.  Again, 
the letter apprised him that VA could pay benefits no more 
than one year before the application was received.  

More specifically, VA provided the reasons and bases for its 
decision stating that the appellant's election of May 23, 
1991 was not to his advantage.  The RO explained that VA 
would not approve an election that was clearly contrary to 
the claimant's best interest, that VA could not pay him for 
past training, and that the more advantageous date of May 5, 
2001 gave him more time to use the benefits.  Further, the 
letter explained that since the appellant did not apply 
within one year of the rating (May 3, 2001) that determined 
the veteran was permanent and totally service-connected 
disabled, the appellant was not eligible for retroactive 
payments for his training at SVSU for the terms from 1991 to 
1992.  Thus, VA could only pay back one year from the date it 
received his application, August 19, 2003.  

The appellant filed a notice of disagreement in November 2003 
to the September 15, 2003 letter determination that denied 
retroactive DEA benefits earlier than August 19, 2002.  In 
the May 2004 Statement of the Case, the RO informed the 
appellant that retroactive DEA benefits were not available 
because he did not file within one year of the initial award 
of the permanent and total disability rating with respect to 
the veteran.  In this case, the appellant cannot use the DEA 
benefits to pay for prior schooling.  Therefore, the May 5, 
2001 date is more favorable to the appellant.  

As briefly mentioned, Dependents' Educational Assistance is 
available based on the service-connected death of the 
veteran.  Having considered the fact that the appellant filed 
for these same DEA benefits in April 2003, the Board has 
weighed whether the earlier effective date of April 2002 is 
to his advantage.  As the appellant is not currently pursuing 
training and since he is entitled to back payment of only one 
year from the date VA received his application for DEA 
benefits, the August 19, 2003 application date is more 
advantageous to him as discussed previously.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  

Again, while the Board is aware of the appellant's arguments 
and concerns with respect to the claim on appeal before it, 
the regulatory criteria and legal precedent governing 
eligibility for the receipt of Chapter 35 educational 
assistance benefits are clear and specific.  The Board is 
bound by these criteria.  38 U.S.C.A. §§ 503, 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because 
the appellant did not file within one year of the initial 
award of the deceased veteran's permanent and total 
disability rating and the appellant had turned 26 years old 
prior to the veteran's death, the Board must find that he is 
eligible for educational assistance benefits under Chapter 35 
for only one year prior to the date the RO received his 
application, and no earlier.  38 U.S.C.A. §§ 5110, 5113, 
5107; 38 C.F.R. §§ 3.400, 20.3041(d).  Thus, the requirements 
for an effective date earlier than August 19, 2002 for 
Dependents' Educational Assistance benefits have not been 
met.  As the law and not the facts are dispositive in this 
case, the claim is denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to an effective date earlier than August 19, 
2002, for a grant of dependents' educational assistance under 
the provisions of Title 38, Chapter 35, United States Code, 
based on the veteran's award of a permanent and total 
disability rating is denied. 


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


